Citation Nr: 1420148	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1955.  He died in December 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

In April 2014, the appellant appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary regarding the appellant's claim of service connection for the cause of the Veteran's death.

The death certificate lists the Veteran's immediate cause of death as being liver cancer.  At the time of his death, he was in receipt of service connection for malaria residuals and was assigned a noncompensable rating.  The appellant maintains that years of taking quinine for malaria caused or materially contributed to the Veteran's death.  

In December 2008, the appellant contacted a nurse practitioner at the VA Medical Center for an opinion regarding the impact the Veteran's malaria residuals would have on his liver.  The nurse practitioner indicated that "there is a distinct possibility...and, even, probability of a connection between the initial infection [of malaria] and the later symptoms of cardiac and hepatic involvement."  The nurse practitioner, however, did not provide a definite opinion as to the cause of the Veteran's death.  In other words, the Board finds that this statement is equivocal and is not sufficient to provide a basis for resolving the claim.  Additionally, no VA opinion was ever obtained.  With such limited medical evidence currently in the claims file, a VA medical opinion is necessary to address the appellant's medical causation claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain a medical expert opinion from a physician with appropriate expertise on whether the Veteran's service-connected malaria residuals caused, or substantially or materially contributed, to his death.  The examiner is asked to specifically comment the appellant's contentions that years of quinine use had some impact on his death, specifically its effect on liver cancer.

The claims files must be reviewed along with a copy of any pertinent records located in the Veteran's Virtual VA/VBMS electronic claims file.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  

2.  The RO/AMC should undertake any other development it determines to be warranted and ensure substantial compliance with the terms of this remand.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



